Citation Nr: 0616001	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran/Appellant


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran testified at a hearing before the Board in April 
2006, and the certified transcript is of record.  During the 
hearing, the veteran submitted evidence not previously 
reviewed by the agency of original jurisdiction (AOJ), but he 
waived initial AOJ consideration of the evidence.

The appeal was developed and certified solely on the theory 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C.  Nonetheless, it was evident from the 
evidence and the veteran's testimony and contentions that he 
was also raising the issue of service connection for 
hepatitis C.  Thus, in light of the favorable decision 
herein, the issue has been recharacterized as reflected on 
the first page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C was incurred as a result of a tattoo that the 
veteran received during his period of service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.

The veteran alleges that he became infected with hepatitis C 
when he was exposed to blood-borne pathogens as a result of a 
1991 heart surgery and associated blood transfusion performed 
at a VA medical center.  He later averred that he was 
infected consequent to in-service jet-gun injections.  He 
submitted treatise evidence that a history of jet-gun 
injections or blood transfusions prior to 1992 may be risk 
factors of hepatitis C.

There is no evidence of treatment for hepatitis C in the 
veteran's service medical records.  Post-service medical 
records note treatment for hepatitis C beginning in 1999.  
During a September 2001 VA examination, the veteran 
identified a 1991 blood transfusion and a 1969 tattoo as 
primary risk factors of hepatitis C infection.  The examiner 
stated that, because blood screening for hepatitis C was in 
use in 1990, it was less likely that the 1991 blood 
transfusion resulted in a hepatitis C infection.  
Contrastingly, the examiner opined that a 1969 in-service 
tattoo was more likely the risk factor of the disease.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Reasonable doubt is defined as an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  A VA examiner opined that it 
was more likely that the veteran incurred hepatitis C as a 
result of an in-service tattoo.  Resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran incurred hepatitis C in service, despite an absence 
of acute infection during the veteran's period of service.  
Consequently, service connection for hepatitis C is granted.


ORDER

Service connection for hepatitis C is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


